                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                     STATESVILLE DIVISION
                        5:19-cv-00049-MR

MATTHEW JAMES GRIFFIN,      )
                            )
         Plaintiff,         )
                            )
vs.                         )
                            )                   ORDER
                            )
                            )
FNU HOLLAR, et al.,         )
                            )
         Defendants.        )
___________________________ )

      THIS MATTER is before the Court sua sponte on Plaintiff’s filing of his

“Response to Order to Show Cause (doc. 35) And Partial Objection to Order

(doc. 36).” [Doc. 37].

      Pro se Plaintiff Matthew James Griffin (“Plaintiff”) is a prisoner of the

State of New Mexico currently incarcerated at the Penitentiary of New

Mexico in Sante Fe, New Mexico. Plaintiff filed this action in this Court on

April 30, 2019, pursuant to 42 U.S.C. § 1983, against Defendants FNU

Hollar, Marilyn Gamewell, and Doe Defendants #1 through #20. [Doc. 1].

On November 26, 2019, Plaintiff’s Complaint survived initial review against

all Defendants in accordance with the terms of the Court Order. [Doc. 9].

Thereafter, Plaintiff substituted the real names of Doe Defendants #1



        Case 5:19-cv-00049-MR Document 38 Filed 06/23/20 Page 1 of 6
through #11.    [Doc. 14].    These Defendants include Defendants FNU

Massagee, FNU Hensley, FNU Walker, FNU Williams, FNU Delozier, FNU

Strohl, FNU Mandeville, FNU Copeland, FNU Davis, FNU Stevenson, and

FNU Lowery. [Doc. 11].

      Plaintiff submitted summonses for service on all identified Defendants.

[Doc. 12]. These summonses were issued electronically to the U.S. Marshal

for service on the Defendants. [Doc. 15]. The U.S. Marshal effectuated

service on Defendants Massagee, Hensley, Walker, Delozier, Strohl,

Mandeville, Copeland, and Lowery. [Docs. 16-25]. On December 30, 2019,

the summonses were returned unexecuted for Defendants Williams,

Stevenson, and Davis. [Docs. 26-28]. These Defendants remain unserved

and Plaintiff has sought no extension of time for service.

      Under Rule 4(m) of the Federal Rules of Civil Procedure:

            If a defendant is not served within 90 days after the
            complaint is filed, the court---on motion or on its own
            motion after notice to the plaintiff---must dismiss the
            action without prejudice against the defendant or
            order that service be made within a specified time.
            But if the plaintiff shows good cause for the failure,
            the court must extend the time for service for an
            appropriate period.

Fed. R. Civ. P. 4(m). The service period in Rule 4(m) is tolled while the

district court considers an in forma pauperis complaint. Robinson v. Clipse,

602 F.3d 605, 608 (4th Cir. 2010). Initial review in this case occurred on
                                       2

        Case 5:19-cv-00049-MR Document 38 Filed 06/23/20 Page 2 of 6
November 26, 2019. [Doc. 10]. Plaintiff, therefore, had until February 24,

2020 to serve Defendants Williams, Stevenson, and Davis. On May 12,

2020, Plaintiff sought a 100-day extension of the Pretrial and Case

Management Plan (PTOCMP) deadlines. [Doc. 34]. The Court granted

Plaintiff’s motion in part, extending the deadlines for sixty (60) days.1 [Doc.

36].

       On May 26, 2020, when Defendants Williams, Stevenson, and Davis

remained unserved, the Court entered an order pursuant to Rule 4(m)

requiring Plaintiff to show good cause for his failure to timely serve these

Defendants. [Doc. 35]. The Court notified Plaintiff that it would dismiss

Defendants Williams, Stevenson, and Davis without prejudice unless, within

fourteen (14) days of that Order, the Plaintiff showed good cause for his

failure to serve them. [Id.].

       Plaintiff timely filed a response to the Court’s show cause Order. [Doc.

37].    In his response, the Plaintiff complains that he was “effectively

prevented” “from locating Defendants, Stevenson, Davis and Williams”

because “the Court did not open discovery until after 90 days from the Courts




1In the instant response, Plaintiff also “objects to the Court not granting Plaintiff the full
100-day extension of time sought in his Motion….” [Doc. 37 at 4]. The Court will construe
this objection as a motion to alter or amend judgment pursuant to Federal Rule of Civil
Procedure 59(e), which it will deny.
                                              3

         Case 5:19-cv-00049-MR Document 38 Filed 06/23/20 Page 3 of 6
screening order had elapsed” and “discovery is needed to locate and serve

the Defendants.” [Doc. 37 at 2, 4]. Plaintiff also states that he is vision

impaired, that “[t]he government is not providing Plaintiff with legal access

that relates to any North Carolina cases,” and that he was without “legal

access” from March 2020 to May 1, 2020 due to coronavirus-related

restrictions. [Doc. 37 at 3]. Plaintiff also notes that “[t]his case is still well

within the statute of limitations which does not expire until November 08,

2021. Thus, any dismissal without prejudice would only serve to delay the

proceedings as the case could be refiled.” [Id. at 4].

      Plaintiff’s argument is largely misplaced. Discovery is not and should

not be conducted until after the Court enters a PTOCMP, unless a plaintiff

moves to take early discovery. See Fed.R.Civ.P 26(d)(1), 45. Furthermore,

a PTOCMP is not entered until after at least one or more parties have

answered a complaint. As such, Plaintiff’s contention that discovery was not

allowed until after entry of the PTOCMP, while true, is not grounds for failure

to timely serve these Defendants. Plaintiff could have moved for early

discovery but failed to do so. See Patrick Collins, Inc. v. Does 1-39, No. DKC

12-0093, 2012 WL 13012737, at *1 (D. Md. Jan. 13, 2012); see Fed.R.Civ.P.

45.




                                        4

        Case 5:19-cv-00049-MR Document 38 Filed 06/23/20 Page 4 of 6
      Plaintiff also claims his failure to timely serve Defendants Williams,

Stevenson, and Davis was due to his lack of access to legal materials during

the coronavirus-related stay at home order in New Mexico from March 2020

to May 1, 2020. Save these two months, however, Plaintiff has had at least

since November 2018 to fully identify the unserved Defendants.

Furthermore, the deadline for Plaintiff to serve these Defendants was

February 24, 2020, before New Mexico’s stay at home order was effective,

and Plaintiff failed to timely seek an extension of the deadline.

      Plaintiff appears to correctly note that the statute of limitations in his

case has not yet expired and, because dismissal of the unserved Defendants

would be without prejudice, he could simply refile his complaint. In the

interest of judicial economy, and not because Plaintiff has stated good cause

for his failure to serve, the Court will allow Plaintiff an additional forty-five (45)

days to serve Defendants Stevenson, Davis and Williams. Should Plaintiff

fail to serve these Defendants within that time, they will be dismissed without

prejudice and without further notice to Plaintiff.

                                      ORDER

      IT IS, THEREFORE, ORDERED that Plaintiff shall have forty-five (45)

days from this Order to serve Defendants FNU Williams, FNU Stevenson,

and FNU Davis. Should Plaintiff fail to serve these Defendants within this


                                          5

         Case 5:19-cv-00049-MR Document 38 Filed 06/23/20 Page 5 of 6
time, they will be dismissed from this action without prejudice and without

further notice to Plaintiff.

      IT IS FURTHER ORDERED that Plaintiff’s motion [Doc. 37] to alter or

amend the Court’s Order partially granting Plaintiff’s motion for extension of

the PTOCMP deadlines is DENIED.

      IT IS SO ORDERED.

                                 Signed: June 23, 2020




                                        6

         Case 5:19-cv-00049-MR Document 38 Filed 06/23/20 Page 6 of 6
